Case 2:20-cv-00081-JDL Document 12 Filed 05/29/20 Page 1 of 11                     PageID #: 59



                              UNITED STATES DISTRICT COURT
                                   DISTRICT OF MAINE

VINCENT ODEN,

               Plaintiff,

       vs.

CITY OF WESTBROOK, WESTBROOK POLICE                          Civil No. 20-00081-JDL
DEPARTMENT, BENJAMIN HALL, AUSTIN
CLARK, GARRETT MCCARTHY, RACHEL
HORNING, MICHAEL LORANGER, and
JANINE L. ROBERTS,

               Defendants




ANSWER, AFFIRMATIVE DEFENSES AND JURY TRIAL DEMAND (DEFENDANT
                       BENJAMIN HALL)

       Defendant Benjamin Hall, by and through counsel, hereby responds to the Plaintiff’s

Complaint as follows:

                                         JURISDICTION

       1.      The Defendant admits the Plaintiff is a black man. The Defendant is without

sufficient information or knowledge to form a belief as to the truth of the remaining allegations

contained in this paragraph of Plaintiff’s Complaint and, accordingly, denies same.

       2.      The Defendant admits the allegations contained in this paragraph of the

Plaintiff’s Complaint.

       3.      The allegations contained in this paragraph of the Plaintiff’s Complaint constitute

assertions of law to which no response is required. Alternatively, the Defendant is without

sufficient information or knowledge to form a belief as to the truth of the allegations contained

in this paragraph of Plaintiff’s Complaint and, accordingly, denies same.

       4.      The Defendant admits the allegations contained in this paragraph of the

Plaintiff’s Complaint.
Case 2:20-cv-00081-JDL Document 12 Filed 05/29/20 Page 2 of 11                      PageID #: 60



       5.      The Defendant admits the allegations contained in this paragraph of the

Plaintiff’s Complaint.

       6.      The Defendant admits the allegations contained in this paragraph of the

Plaintiff’s Complaint.

       7.      The Defendant admits the allegations contained in this paragraph of the

Plaintiff’s Complaint.

       8.      The Defendant admits the allegations contained in this paragraph of the

Plaintiff’s Complaint.

       9.      The Defendant admits the allegations contained in this paragraph of the

Plaintiff’s Complaint.

       10.     The Defendant denies the Plaintiff was waved through. The Defendant is without

sufficient information or knowledge to form a belief as to the truth of the remaining allegations

contained in this paragraph of Plaintiff’s Complaint and, accordingly, denies same.

       11.     The Defendant admits he stopped the Plaintiff. The Defendant is without

sufficient information or knowledge to form a belief as to the truth of the remaining allegations

contained in this paragraph of Plaintiff’s Complaint and, accordingly, denies same.

       12.     The Defendant is without sufficient information or knowledge to form a belief as

to the truth of the allegations contained in this paragraph of Plaintiff’s Complaint and,

accordingly, denies same.

       13.     The Defendant is without sufficient information or knowledge to form a belief as

to the truth of the allegations contained in this paragraph of Plaintiff’s Complaint and,

accordingly, denies same.

       14.     The Defendant admits the Plaintiff denied being intoxicated and stated that he

had an Achilles tendon problem. The Defendant is without sufficient information or knowledge




                             Answer, Affirmative Defenses and Jury Trial Demand
                                          (Defendant Benjamin Hall)
                                                 Page 2 of 11
Case 2:20-cv-00081-JDL Document 12 Filed 05/29/20 Page 3 of 11                      PageID #: 61



to form a belief as to the truth of the remaining allegations contained in this paragraph of

Plaintiff’s Complaint and, accordingly, denies same.

       15.     The Defendant admits the Plaintiff was asked to complete field sobriety tests. The

Defendant denies the remaining allegations contained in this paragraph of the Plaintiff’s

Complaint.

       16.     The Defendant is without sufficient information or knowledge to form a belief as

to the truth of the allegations contained in this paragraph of Plaintiff’s Complaint and,

accordingly, denies same.

       17.     The Defendant admits that he consulted with Sergeant Loranger concerning the

Plaintiff. The Defendant is without sufficient information or knowledge to form a belief as to the

truth of the remaining allegations contained in this paragraph of Plaintiff’s Complaint and,

accordingly, denies same.

       18.     The Defendant admits the Plaintiff was arrested and that he was handcuffed and

transported to the Westbrook Police Department. The Defendant denies the remaining

allegations contained in this paragraph of the Plaintiff’s Complaint.

       19.     The Defendant admits the Plaintiff was transported to the Westbrook Police

Department by Officer Clark and then to the Cumberland County Jail by Officers McCarthy and

Horning. The Defendant denies the remaining allegations contained in this paragraph of the

Plaintiff’s Complaint.

       20.     The Defendant admits that the intoxilyzer test results were 0.00 grams of alcohol

per 210 liters and that the evaluator opined that the Plaintiff was not under the influence of any

drugs. The Defendant is without sufficient information or knowledge to form a belief as to the

truth of the remaining allegations contained in this paragraph of Plaintiff’s Complaint and,

accordingly, denies same.




                             Answer, Affirmative Defenses and Jury Trial Demand
                                          (Defendant Benjamin Hall)
                                                 Page 3 of 11
Case 2:20-cv-00081-JDL Document 12 Filed 05/29/20 Page 4 of 11                      PageID #: 62



       21.     The Defendant admits that the Plaintiff was charged with possession of scheduled

drugs. The Defendant is without sufficient information or knowledge to form a belief as to the

truth of the remaining allegations contained in this paragraph of Plaintiff’s Complaint and,

accordingly, denies same.

       22.     The Defendant admits that the Plaintiff was left a the Cumberland County Jail.

The Defendant is without sufficient information or knowledge to form a belief as to the truth of

the remaining allegations contained in this paragraph of Plaintiff’s Complaint and, accordingly,

denies same.

       23.     The Defendant is without sufficient information or knowledge to form a belief as

to the truth of the allegations contained in this paragraph of Plaintiff’s Complaint and,

accordingly, denies same.

       24.     The Defendant is without sufficient information or knowledge to form a belief as

to the truth of the allegations contained in this paragraph of Plaintiff’s Complaint and,

accordingly, denies same.

       25.     The Defendant is without sufficient information or knowledge to form a belief as

to the truth of the remaining allegations contained in this paragraph of Plaintiff’s Complaint

and, accordingly, denies same.

       26.     The Defendant is without sufficient information or knowledge to form a belief as

to the truth of the remaining allegations contained in this paragraph of Plaintiff’s Complaint

and, accordingly, denies same.

       27.     The Defendant is without sufficient information or knowledge to form a belief as

to the truth of the remaining allegations contained in this paragraph of Plaintiff’s Complaint

and, accordingly, denies same.

       28.     The allegations contained in this paragraph of the Plaintiff’s Complaint constitute

assertions of law to which no response is required. Alternatively, the Defendant is without


                             Answer, Affirmative Defenses and Jury Trial Demand
                                          (Defendant Benjamin Hall)
                                                 Page 4 of 11
Case 2:20-cv-00081-JDL Document 12 Filed 05/29/20 Page 5 of 11                     PageID #: 63



sufficient information or knowledge to form a belief as to the truth of the allegations contained

in this paragraph of Plaintiff’s Complaint and, accordingly, denies same.

 COUNT I – VIOLATION OF THE 4TH AND 14TH AMENDMENTS OF THE UNITED STATES
 CONSTITUTION AND SECTIONS 1, 5, 6-A, AND SECTION 24 OF THE DECLARATIONS OF
                    RIGHTS IN THE MAINE CONSTITUTION

       29.     The Defendant repeats his responses to the preceding paragraphs of Plaintiff’s

Complaint.

       30.     The Defendant denies the allegations contained in this paragraph of the

Plaintiff’s Complaint.

       31.     The Defendant denies the allegations contained in this paragraph of the

Plaintiff’s Complaint.

       32.     The Defendant denies the allegations contained in this paragraph of the

Plaintiff’s Complaint.

       33.     The Defendant denies the allegations contained in this paragraph of the

Plaintiff’s Complaint.

       34.     The allegations contained in this paragraph of the Plaintiff’s Complaint constitute

assertions of law to which no response is required. Alternatively, the Defendant is without

sufficient information or knowledge to form a belief as to the truth of the allegations contained

in this paragraph of Plaintiff’s Complaint and, accordingly, denies same.

       35.     The Defendant denies the allegations contained in this paragraph of the

Plaintiff’s Complaint.

       36.     The allegations contained in this paragraph of the Plaintiff’s Complaint constitute

assertions of law to which no response is required. Alternatively, the Defendant is without

sufficient information or knowledge to form a belief as to the truth of the allegations contained

in this paragraph of Plaintiff’s Complaint and, accordingly, denies same.




                             Answer, Affirmative Defenses and Jury Trial Demand
                                          (Defendant Benjamin Hall)
                                                 Page 5 of 11
Case 2:20-cv-00081-JDL Document 12 Filed 05/29/20 Page 6 of 11                     PageID #: 64



       37.     The allegations contained in this paragraph of the Plaintiff’s Complaint constitute

assertions of law to which no response is required. Alternatively, the Defendant is without

sufficient information or knowledge to form a belief as to the truth of the allegations contained

in this paragraph of Plaintiff’s Complaint and, accordingly, denies same.

       38.     The Defendant denies the allegations contained in this paragraph of the

Plaintiff’s Complaint.

       39.     The Defendant denies any alleged violations and, therefore, deny the allegations

contained in this paragraph of the Plaintiff’s Complaint.

       40.     The Defendant denies the allegations contained in this paragraph of the

Plaintiff’s Complaint.

                             COUNT II – FALSE IMPRISONMENT

       41.     The Defendant repeats his responses to the preceding paragraphs of Plaintiff’s

Complaint.

       42.     The Defendant admits that the Plaintiff was lawfully stopped and, subsequently,

lawfully arrested. The Defendant is without sufficient information or knowledge to form a belief

as to the truth of the remaining allegations contained in this paragraph of Plaintiff’s Complaint

and, accordingly, denies same.

       43.     The Defendant denies the allegations contained in this paragraph of the

Plaintiff’s Complaint.

       44.     The Defendant denies the allegations contained in this paragraph of the

Plaintiff’s Complaint.




                             Answer, Affirmative Defenses and Jury Trial Demand
                                          (Defendant Benjamin Hall)
                                                 Page 6 of 11
Case 2:20-cv-00081-JDL Document 12 Filed 05/29/20 Page 7 of 11                   PageID #: 65



                          COUNT III – MALICIOUS PROSECUTION

       45.     The Defendant repeats his responses to the preceding paragraphs of Plaintiff’s

Complaint.

       46.     The Defendant denies the allegations contained in this paragraph of the

Plaintiff’s Complaint.

       47.     The Defendant denies the allegations contained in this paragraph of the

Plaintiff’s Complaint.

             COUNT IV – INTENTIONAL INFLICTION OF EMOTIONAL DISTRESS

       48.     The Defendant repeats his responses to the preceding paragraphs of Plaintiff’s

Complaint.

       49.     The Defendant denies the allegations contained in this paragraph of the

Plaintiff’s Complaint.

       50.     The Defendant denies the allegations contained in this paragraph of the

Plaintiff’s Complaint.

       51.     The Defendant denies the allegations contained in this paragraph of the

Plaintiff’s Complaint.

              COUNT V – NEGLIGENT INFLICTION OF EMOTIONAL DISTRESS

       52.     The Defendant repeats his responses to the preceding paragraphs of Plaintiff’s

Complaint.

       53.     The Defendant denies the allegations contained in this paragraph of the

Plaintiff’s Complaint.

       54.     The Defendant denies the allegations contained in this paragraph of the

Plaintiff’s Complaint.

       55.     The Defendant denies the allegations contained in this paragraph of the

Plaintiff’s Complaint.


                            Answer, Affirmative Defenses and Jury Trial Demand
                                         (Defendant Benjamin Hall)
                                                Page 7 of 11
Case 2:20-cv-00081-JDL Document 12 Filed 05/29/20 Page 8 of 11                        PageID #: 66



                              COUNT VI – PUNATIVE [sic] DAMAGES

        56.     The Defendant repeats his responses to the preceding paragraphs of Plaintiff’s

Complaint.

        57.     The Defendant denies the allegations contained in this paragraph of the

Plaintiff’s Complaint.

        58.     The Defendant denies the allegations contained in this paragraph of the

Plaintiff’s Complaint.

        59.     The Defendant denies the allegations contained in this paragraph of the

Plaintiff’s Complaint.

                                     AFFIRMATIVE DEFENSES

        1.      The Defendant has at all times acted in good faith and without knowledge that

their conduct violated any clearly established constitutional or statutory rights of the Plaintiff.

        2.      The Defendant’s conduct did not violate any clearly established constitutional or

statutory rights of the Plaintiff.

        3.      No reasonable person would have known that the Defendant’s conduct violated

any clearly established constitutional or statutory rights of the Plaintiff.

        4.      To the extent that the Plaintiff endeavors to make a state claim grounded in tort,

the Defendant reserves the right to demonstrate that the claim is barred by Plaintiff's failure to

comply with the notice provisions of the Maine Tort Claims Act, 14 M.R.S.A. §§ 8107 and 8108.

        5.      To the extent that the Plaintiff endeavors to make a state claim grounded in tort,

the claim is barred by immunity provided to the Defendant by the Maine Tort Claims Act.

        6.      The Plaintiff’s recoverable damages for tort claims are capped by the provisions

of the Maine Tort Claims Act.

        7.      The Defendant reserves the right to demonstrate that the Plaintiff’s Complaint, in

whole or in part, is barred by the applicable statutes of limitations.


                               Answer, Affirmative Defenses and Jury Trial Demand
                                            (Defendant Benjamin Hall)
                                                   Page 8 of 11
Case 2:20-cv-00081-JDL Document 12 Filed 05/29/20 Page 9 of 11                        PageID #: 67



       8.      To the extent that the Plaintiff’s Complaint seeks to impose liability on the

Defendant in his representative capacity, the Complaint fails to state a claim upon which relief

may be granted.

       9.      The Plaintiff’s own conduct was the sole or a contributing cause of any injuries he

may have sustained.

       10.     The Plaintiff’s Complaint, in whole or in part, fails to state a claim upon which

relief may be granted.

       11.     The Plaintiff’s claims are barred for the reason that the Defendant is not liable

under a theory of respondeat superior for the actions of their agents.

       12.     The Plaintiff’s claims are barred for the reason that the Defendant’s actions do

not constitute deliberate indifference or conduct which is shocking to the conscience.

       13.     To the extent the allegations in the Complaint allege simple negligence, the

Plaintiff’s claims under 42 U.S.C. § 1983 are barred because the conduct complained of is not the

type contemplated under 42 U.S.C. § 1983.

       14.     The Plaintiff’s claims are barred, in whole or in part, by the doctrine of immunity.

       15.     The Plaintiff’s claims are barred, in whole or in part, by the doctrine of privilege.

       16.     The Defendant reserves the right to demonstrate that the Plaintiff’s claims are

barred by superseding or intervening causes.

       17.     To the extent that the Plaintiff seeks injunctive or declaratory relief, the Plaintiff

has no standing.

       18.     The Plaintiff has adequate remedies under State law, and therefore no action lies

under 42 U.S.C. §1983 in the Maine Constitution or the United States Constitution.

       19.     The Defendant reserves the right to demonstrate that the Plaintiff has failed to

mitigate damages.




                             Answer, Affirmative Defenses and Jury Trial Demand
                                          (Defendant Benjamin Hall)
                                                 Page 9 of 11
Case 2:20-cv-00081-JDL Document 12 Filed 05/29/20 Page 10 of 11                       PageID #: 68



       20.     To the extent the Plaintiff’s alleged injuries result from conditions that pre-

existed the events alleged in the Complaint, the Defendant cannot be held liable for the alleged

damages associated with those alleged injuries.

       21.     To the extent the Plaintiff’s alleged injuries result from events or conditions that

occurred after the Defendant’s involvement with the Plaintiff, the Defendant cannot be held

liable for the alleged damages associated with those alleged injuries.

       22.     To the extent the Plaintiff seeks punitive damages against a governmental entity,

the Plaintiff’s claims should be dismissed for failure to state a cognizable cause of action.

       23.     To the extent the Plaintiff asserts “claims” for punitive damages, the Plaintiff’s

claims should be dismissed for failure to state a cognizable cause of action.

       24.     To the extent the Plaintiff asserts claims against the Westbrook Police

Department, the claim should be dismissed because the Westbrook Police Department is not a

legal entity capable of being sued.

                                           JURY DEMAND

       Pursuant to Local Rule 38 and Federal Rule of Civil Procedure 38(b), the Defendant

requests a trial by jury on all claims and issues properly tried to a jury.




                              Answer, Affirmative Defenses and Jury Trial Demand
                                           (Defendant Benjamin Hall)
                                                 Page 10 of 11
Case 2:20-cv-00081-JDL Document 12 Filed 05/29/20 Page 11 of 11                       PageID #: 69



       WHEREFORE, Defendant Benjamin Hall demands judgment in his favor with regard to

all claims of the Plaintiff’s Complaint, including an award of costs and attorneys’ fees, if

appropriate, and such other relief as the Court deems just.

       Dated at Portland, Maine this 29th day of May, 2020.

                                       Attorneys for Defendants City of Westbrook, Westbrook
                                       Police Department, Austin Clark, Garrett McCarthy, Rachel
                                       Horning, Michael Loranger, Benjamin Hall and Janine
                                       Roberts
                                       MONAGHAN LEAHY, LLP
                                       95 Exchange Street, P.O. Box 7046
                                       Portland, ME 04112-7046
                                       (207) 774-3906
                                       jwall@monaghanleahy.com

                               BY:     /s/ John J. Wall, III
                                       John J. Wall, III


                                 CERTIFICATE OF SERVICE

       I hereby certify that on May 29, 2020, I electronically filed Answer, Affirmative
Defenses and Jury Trial Demand (Defendant Benjamin Hall) using the CM/ECF
system, which will provide notice to me and the following other counsel of record: alee@tmbf-
law.com.

       Dated at Portland, Maine this 29th day of May, 2020.

                                       Attorneys for Defendants City of Westbrook, Westbrook
                                       Police Department, Austin Clark, Garrett McCarthy, Rachel
                                       Horning, Michael Loranger, Benjamin Hall and Janine
                                       Roberts
                                       MONAGHAN LEAHY, LLP
                                       95 Exchange Street, P.O. Box 7046
                                       Portland, ME 04112-7046
                                       (207) 774-3906
                                       jwall@monaghanleahy.com

                               BY:     /s/ John J. Wall, III
                                       John J. Wall, III




                             Answer, Affirmative Defenses and Jury Trial Demand
                                          (Defendant Benjamin Hall)
                                                Page 11 of 11
